DETAILED ACTION
This office action is in response to amendment filed on 01/06/2022.
Claims 1, 3-11, and 13-20 are pending of which claims 1, 11 and 20 are independent claims, and claim 2 and 12 are canceled.
This application is  examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 
obviousness or nonobviousness.
Claims 1, 3-11, and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over  US. Pub. 20190081674 to Oteri (hereinafter “Oteri”) in view of US. Pub. 20150245377 to Lee (hereinafter “Lee”)

Regarding claim 1: Oteri discloses a  communication method, comprising: when sending a first signal to a first device(Oteri, see paragraph [0004], how to send and receive a signal to the first device or to any device in a sector ) by using a first transmit sector in a transmit sector group (Oteri, see paragraph [0147], Sectors may be dynamically grouped together to form a resolution; the grouping may be done by labeling the  all the sectors within a BRP iteration as a resolution level, and the same ID may be associated with the group of sectors, and it should be noted that sector grouping is different from group of STA in a sector, and this limitation is about sector grouping), receiving, by a third device by using a first receive sector in a receive sector group(Oteri,, see paragraph [0004], an access point serving a sector ( or sectors) for communicating with a multi-resolution beam refinement protocol (BRP) may include a processor configured  for one or more of the following: determine a transmit sector and a receive sector within a sector group using a sector level sweep; send a first beam refinement protocol (BRP) comprising a first plurality of transmit refinement transaction (TRN-T) subfields, that are associated with the first transmit sector in a transmit sector group, and the first receive sector and a subset of available transmit beams; receive a first feedback from a station that indicates a first best transmit beam from the first plurality of TRN-T subfields; in this case, in the first receive sector the third device may have the best selected beam with one of the device, the first device,  in the first sector), a second signal sent by a second device (Oteri, see paragraph [0004],  to determine the best signal  from the second signal,  first, down-select beams associated with the transmit sector for a second beam refinement protocol; send the second beam refinement protocol with a second plurality of TRN-T subfields based on the first best transmit beam; and receive a second feedback from the station that indicates a second best transmit beam based on the second beam refinement protocols). 

Lee, see paragraph[0061], each sector is isolated from the other sector by a beacon sector (see FIG. 2) and each sector is identified by an ID, for example, when the AP performs the sectorized mode transmission on a frame in the first sector (see FIG. 1)including the STA #1, the STA #1 may listen to the frame and recognize that the STA #1 is currently included in the sector in which the AP performs the sectorized mode transmission, thereby requesting an association to the AP; in this instance, the STA #1 performs the association in the sector in which the STA #1 is included, and the STA #1 may be grouped to the sector in which the STA #1 is included, and receive a sector assignment and an AID assignment concurrently with the association), wherein the first device belongs to a first device set corresponding to the first transmit sector, the first transmit sector is a transmit sector used when the third device sends a signal to a device in the first device set, the second device belongs to a second device set corresponding to the first receive sector, the first receive sector is a receive sector used when the third device receives a signal sent by a device in the second device set, and a degree of signal attenuation between the first transmit sector and the first receive sector is greater than or equal to a first preset value (20150245377, see paragraph [0035], assuming the STAs are communicating via an AP, when the AP operates in the sector mode rather than an omni-mode, and the STA transmits a probe request to quickly discover the AP, the STA may improperly receive a probe response in the sector interval on which the AP does not perform transmission and reception, and because of this, a delay may result in a process of the scanning, and the probe response indicates a delay due to the transmission using unconfigured transmit and receive sectors for an STA or STAs, and once configured, there will be no delay). It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to combine the teaching of Lee into Oteri’s system/method because it would allow the AP to schedule the discovery frame transmission in a time when a channel is empty.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve use of the scheduling channel efficiently for discovery frame transmission during scheduling (Lee; [0107]).

Regarding claim 3: Oteri discloses the method according to claim 1, wherein before the receiving, by the third device by using the first receive sector in the receive sector group(Oteri, see paragraph [0147], Sectors may be dynamically grouped together to form a resolution; the grouping may be done by labeling the sectors (e.g., all the sectors) within a BRP iteration as a resolution level, and the same ID may be associated with the group of sectors), the second signal sent by the second device, the method further comprises: performing, by the third device, beam training for each transmit sector in the transmit sector group to obtain a device set corresponding to the transmit sector (Oteri, see paragraph  see paragraph [0003], a beamforming training (e.g., refinement) levels may refine beams by changing a resolution of antenna weight vectors (AWVs);an AP and STA may search through a sector multiple times with sub-beams of different resolution to identify a correct pair of sub-beams at a desired resolution, for example,  see paragraph [0006], determining a first resolution best beam for each determined sector for the first resolution; determining beam sectors for a second resolution between the access point transmitter and at least one of the plurality of wireless stations receiver; determining beams within the determined beam sectors for the second resolution based on the AWV for each beam within the determined beam sectors; determining a second resolution best beam for each determined sector for the second resolution; and determining a best beam by comparing the first resolution best beam with the second resolution best beam).  

Regarding claim 4: Oteri discloses the method according to claim 3, wherein the performing, by the third device, beam training for each transmit sector in the transmit sector group (Oteri, see paragraph [0147], Sectors may be dynamically grouped together to form a resolution; the grouping may be done by labeling the sectors (e.g., all the sectors) within a BRP iteration as a resolution level, and the same ID may be associated with the group of sectors)to obtain the device set corresponding to the transmit sector(Oteri, see paragraph [0004], how to select a device from set of devices for transmission within  a transmit sector), comprises: sending, by the third device, a first measurement signal to each of a plurality of devices by using each transmit sector, wherein the first measurement signal carries an identifier of the transmit sector used for sending the first measurement signal (Oteri, see paragraph [0149], performing measurement reporting, and for reporting the measurement feedback,  a STA may piggy-back the group ID during the SLS or BRP feedback); receiving, by the third device, a first feedback signal fed back by each of the plurality of devices, wherein the first feedback signal fed back by each of the plurality of devices carries an identifier of at least one optimal transmit sector used when the device that sends the first feedback signal communicates with the third device and an identifier of the device that sends the first feedback signal, and the at least one optimal transmit sector belongs to the transmit sector group (Oteri, see paragraph [0149], for reporting the measurement feedback,  a STA may piggy-back the group ID during the SLS or BRP feedback; the Group ID may be placed in the (feedback type) FBCK-TYPE field or as a separate field FBCK-Group field; and the Group ID may be added as a single value in the Channel Measurement Feedback element, and the measurement is performed by an STA with a request from the an AP); and determining, by the third device based on the first feedback signal, a device comprised in the device set corresponding to each transmit sector Oteri, see paragraph [0109-0110], to select a device set  associated with the best feedback,  an exhaustive search BRP may require 64 TRN-T and 64 TRN-R training fields and two feedback transmissions to identify the optimal and the correct pair of sub-beams at the transmitter; there may be 24 TRN-T/TRN-R training fields transmitted with four feedback transmissions to identify the correct pair of beams at the transmitter; training and feedback may be adjusted, e.g., to satisfy latency requirements).

Regarding claim 5: Oteri discloses the method according to claim 1, wherein before the receiving, by the third device by using the first receive sector in the receive sector Oteri, see paragraph [0116] FIG. 13-14, during a beam training, an AP may send a BRP frame with 4 TRN-T frames; the STA may set its receive sector to the sector identified in the first level BRP (e.g., sector 3, 3); the STA may feedback a (e.g. best) Tx AWV for resolution level 2 (e.g., Tx sector 1, 2, 1); the STA may request a receiver beam refinement; the STA may feedback a (e.g., best) Rx sector (e.g., Rx sector 3, 3, 4)). 

Regarding claim 6: Oteri discloses the method according to claim 5, wherein the performing, by the third device, beam training for each receive sector in the receive sector group to obtain the device set corresponding to the receive sector (Oteri, see paragraph [0147], a sectors  may be dynamically grouped together to form a resolution; the grouping may be done by labeling the sectors (e.g., all the sectors) within a BRP iteration as a resolution level; this implicitly assigns a resolution level to the Sectors used within the BRP iteration; the same ID may be associated with the group of sectors)comprises: receiving, by the third device by using each receive sector, at least one second measurement signal sent by each of a plurality of devices, wherein each of the at least one second measurement signal carries an identifier of the device that sends the second measurement signal(Oteri, see paragraph [0149], for reporting the measurement feedback,  a STA may piggy-back the group ID during the SLS or BRP feedback; the Group ID may be placed in the (feedback type) FBCK-TYPE field or as a separate field FBCK-Group field; and the Group ID may be added as a single value in the Channel Measurement Feedback element, and the measurement is performed by an STA with a request from the an AP); determining, by the third device based on the at least one second measurement signal, at least one  receive sector used when the third device communicates with each of the plurality of devices(Oteri, see paragraph [0097], An AP and STA may identify a (e.g., the best) transmit and receive sector, for example, based on a sector level sweep (SLS), a BRP procedure may (e.g., exhaustively) search AWVs within a sector, e.g., to identify the best transmit and receive AWVs for a AP/PCP/STA pair; an (e.g., each) AWV may correspond to a specific boresight direction for a device); and determining, by the third device based on the at least one optimal receive sector used when the third device communicates with each device and the identifier of the device that sends the second measurement signal, a device comprised in the device set corresponding to each receive sector (Oteri, see paragraph [0149], for reporting the measurement feedback,  a measurement is performed by an STA with a request from  an AP,  and see paragraph [0109-0110], each sector transmitter/receiver spanning 64 sub-beams; an exhaustive search BRP may require 64 TRN-T and 64 TRN-R training fields and two feedback transmissions to identify the optimal and the correct pair of sub-beams at the transmitter; there may be 24 TRN-T/TRN-R training fields transmitted with four feedback transmissions to identify the correct pair of beams at the transmitter; training and feedback may be adjusted, e.g., to satisfy latency requirements).

Regarding claim 7: Oteri discloses the method according to claim 1, wherein before the receiving, by the third device by using the first receive sector, the second signal sent by the second device (Oteri, see paragraph [0004], an access point for communicating with a multi-resolution beam refinement protocol (BRP) may include a processor configured (e.g., with executable instructions) for one or more of the following: determine a transmit sector and a receive sector using a sector level sweep; send a first beam refinement protocol (BRP) comprising a first plurality of transmit refinement transaction (TRN-T) subfields, that are associated with the first transmit sector in a transmit sector group, and the first receive sector and a subset of available transmit beams), the method further comprises: receiving, by the third device, at least one third feedback signal, wherein the at least one third feedback signal is generated by a device that is in the first device set and that receives a third measurement signal(Oteri, see paragraph [0149], for reporting the measurement feedback,  a STA may piggy-back the group ID during the SLS or BRP feedback; the Group ID may be placed in the (feedback type) FBCK-TYPE field or as a separate field FBCK-Group field; and the Group ID may be added as a single value in the Channel Measurement Feedback element, and the measurement is performed by an STA with a request from the an AP), the third measurement signal is sent by the second device, and each of the at least one third feedback signal carries a device identifier of the second device(Oteri, see paragraph [0149], for reporting the measurement feedback,  a measurement is performed by an STA with a request from the an AP,  Oteri, see paragraph [0109-0110], each sector transmitter/receiver spanning 64 sub-beams; an exhaustive search BRP may require 64 TRN-T and 64 TRN-R training fields and two feedback transmissions to identify the optimal and the correct pair of sub-beams at the transmitter; there may be 24 TRN-T/TRN-R training fields transmitted with four feedback transmissions to identify the correct pair of beams at the transmitter; training and feedback may be adjusted, e.g., to satisfy latency requirements); and determining, by the third device based on the at least one third feedback signal, that the first device in the first device set is a device paired with the second device (Oteri, see paragraph [0097], An AP and STA may identify a (e.g., the best) transmit and receive sector, for example, based on a sector level sweep (SLS), a BRP procedure may (e.g., exhaustively) search AWVs within a sector, e.g., to identify the best transmit and receive AWVs for a AP/PCP/STA pair; an (e.g., each) AWV may correspond to a specific boresight direction for a device).  

Regarding claim 8: Oteri discloses the method according to claim 7, wherein the method further comprises: sending, by the third device, a trigger signal, wherein the trigger signal is used to trigger the second device to send the third measurement signal, or the trigger signal is used to trigger the device in the first device set to send a third feedback signal after the device receives the third measurement signal (Oteri, see paragraph [0004], an access point for communicating using a multi-resolution beam refinement protocol (BRP) may include a processor configured (e.g., with executable instructions) for one or more of the following: determine a transmit sector and a receive sector using a sector level sweep; send a first beam refinement protocol (BRP) comprising a first plurality of transmit refinement transaction (TRN-T) subfields, that are associated with the first transmit sector in a transmit sector group, and the first receive sector and a subset of available transmit beams; receive a first feedback and measurements  from a station that indicates a first best transmit beam from the first plurality of TRN-T subfields; down-select beams associated with the transmit sector, in this case in the first receive sector,  the third device may have the best selected beam with one of the device in the first sector, and see  paragraph [0149], for reporting the measurement feedback,  a STA may piggy-back the group ID during the SLS or BRP feedback and the measurement is performed by an STA with a request from  the AP).  

Regarding claim 9: Oteri discloses the method according to claim 7, wherein the third measurement signal further carries an identifier of the first receive sector corresponding to the device set to which the second device belongs(Oteri, see paragraph [0149], a measurement is performed by an STA with a request from  an AP for reporting the measurement feedback,  a STA may piggy-back the group ID during the SLS or BRP feedback; the Group ID may be placed in the (feedback type) FBCK-TYPE field or as a separate field FBCK-Group field; and the Group ID may be added as a single value in the Channel Measurement Feedback element).  

Regarding claim 10: Oteri discloses the method according to claim 7, wherein each of the at least one third feedback signal further carries an identifier of a device that sends the third feedback signal(Oteri, see paragraph [0149], for reporting the measurement feedback,  a STA may piggy-back the group ID during the SLS or BRP feedback; the Group ID may be placed in the (feedback type) FBCK-TYPE field or as a separate field FBCK-Group field; and the Group ID may be added as a single value in the Channel Measurement Feedback element, and the measurement is performed by an STA with a request from the an AP); and correspondingly, the determining, by the third device based on the at least one third feedback signal, that the first device in the first device set is a device paired with the second device comprises: determining, by the third device, a device in the first device set other than the device that sends the at least one third feedback signal, as the first device Oteri, see paragraph [0149], for reporting the measurement feedback,  a measurement is performed by an STA with a request from the an AP, and  see paragraph [0109-0110], each sector transmitter/receiver spanning 64 sub-beams; an exhaustive search BRP may require 64 TRN-T and 64 TRN-R training fields and two feedback transmissions to identify the optimal and the correct pair of sub-beams at the transmitter; there may be 24 TRN-T/TRN-R training fields transmitted with four feedback transmissions to identify the correct pair of beams at the transmitter; training and feedback may be adjusted, e.g., to satisfy latency requirements).  

Regarding claim 11: Oteri discloses a communications apparatus, comprising: a non-transitory memory storage comprising instructions; one or more hardware processors in communication with the non-transitory memory storage, wherein the one or more hardware processors execute the instructions to generate a first signal; and a  (Oteri, see paragraph [0004], how to send and receive a signal to the first device or to any device in a sector) by using a first transmit sector in a transmit sector group, receive, by using a first receive sector in a receive sector group(Oteri, see paragraph [0147], Sectors may be dynamically grouped together to form a resolution; the grouping may be done by labeling the  all the sectors within a BRP iteration as a resolution level, and the same ID may be associated with the group of sectors, and it should be noted that sector grouping is different from group of STA in a sector, and this limitation is about sector grouping), a second signal sent by a second device (Oteri, see paragraph [0004],  to determine the best signal  from the second signal,  first, down-select beams associated with the transmit sector for a second beam refinement protocol; send the second beam refinement protocol with a second plurality of TRN-T subfields based on the first best transmit beam; and receive a second feedback from the station that indicates a second best transmit beam based on the second beam refinement protocols). 

However, Oteri does not explicitly teach wherein the first receive sector is different from the first transmit sector. However, Lee in the same or similar field of endeavor teaches wherein the first receive sector is different from the first transmit sector(Lee, see paragraph[0061], each sector is isolated from the other sector by a beacon sector (see FIG. 2) and each sector is identified by an ID, and a sector is different from any other sector), wherein the first device belongs to a first device set corresponding to the first transmit sector, the first transmit sector is a transmit sector used when the 20150245377, see paragraph [0035], assuming the STAs are communicating via an AP, when the AP operates in the sector mode rather than an omni-mode, and the STA transmits a probe request to quickly discover the AP, the STA may improperly receive a probe response in the sector interval on which the AP does not perform transmission and reception, and because of this, a delay may result in a process of the scanning, and the probe response indicates a delay due to the transmission using unconfigured transmit and receive sectors for an STA, and once configured, there will be no delay).  It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to combine the teaching of Lee into Oteri’s system/method because it would allow the AP to schedule the discovery frame transmission in a time when a channel is empty.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve use of the scheduling channel efficiently for discovery frame transmission during scheduling (Lee; [0107]).

Regarding claim 13: Oteri discloses  the apparatus according to claim 11, wherein the one or more hardware processors execute the instructions to: obtain, based on beam training for each transmit sector in the transmit sector group, a device set corresponding (Oteri, see paragraph [0004],  a multi-resolution beam refinement protocol (BRP) may include a processor configured for one or more of the following: determine a transmit sector and a receive sector using a sector level sweep; send a first beam refinement protocol (BRP) comprising a first plurality of transmit refinement transaction (TRN-T) subfields, that are associated with at least one of the transmit sector and the receive sector and a subset of available transmit beams; receive a first feedback from a station that indicates a first best transmit beam from the first plurality of TRN-T subfields).

Regarding claim 14: Oteri discloses the apparatus according to claim 13, wherein the one or more hardware processors execute the instructions to: generate a plurality of first measurement signals, wherein each first measurement signal carries an identifier of a transmit sector used for sending the first measurement signal, and at least two measurement signals carry different sector identifiers Oteri, see paragraph [0109-0110] It may be assumed that the AP/PCP and STAs have 256 sub-beams with each sector transmitter/receiver spanning 64 sub-beams; an exhaustive search BRP may require 64 TRN-T and 64 TRN-R training fields and two measurement feedback transmissions to identify the optimal and the correct pair of sub-beams at the transmitter; there may be 24 TRN-T/TRN-R training fields transmitted with four feedback transmissions to identify the correct pair of beams at the transmitter; training and feedback may be adjusted, e.g., to satisfy latency requirements); and further determine, based on a first feedback signal, a device comprised in the device set corresponding to each transmit sector; and wherein the Oteri, see paragraph [0149], performing measurement reporting, and for reporting the measurement feedback,  a STA may piggy-back the group ID during the SLS or BRP feedback); and receive the first feedback signal fed back by each of the plurality of devices, wherein the first feedback signal fed back by each of the plurality of devices carries an identifier of at least one optimal transmit sector used when the device that sends the first feedback signal communicates with the communication apparatus and an identifier of the device that sends the first feedback signal, and the at least one transmit sector belongs to the transmit sector group(Oteri, see paragraph [0149], for reporting the measurement feedback,  a STA may piggy-back the group ID during the SLS or BRP feedback; the Group ID may be placed in the (feedback type) FBCK-TYPE field or as a separate field FBCK-Group field; and the Group ID may be added as a single value in the Channel Measurement Feedback element, and the measurement is performed by an STA with a request from the an AP).  

Regarding claim 15: Oteri discloses the apparatus according to claim 11, wherein the one or more hardware processors execute the instructions to: obtain, based on beam training performed on each receive sector, a device set corresponding to the receive sector(Oteri, see paragraph [0109-0110],  a beam training is performed training  beams to determine a pair of the best beams between two devices in the receive and transmit sectors and this is determined  as follows:  each sector transmitter/receiver spanning 64 sub-beams; an exhaustive search BRP may require 64 TRN-T and 64 TRN-R training fields and two measurement feedback transmissions to identify the optimal and the correct pair of sub-beams for a transmitter and a receiver to communicate; there may be 24 TRN-T/TRN-R training fields transmitted with four feedback transmissions to identify the correct pair of beams at the transmitter; during the process of determination of an optimal pair beams, training and feedback may be adjusted to satisfy latency requirements).  

Regarding claim 16: Oteri discloses the apparatus according to claim 15, wherein the transceiver is further configured to: receive, by using each receive sector, at least one second measurement signal sent by each of a plurality of devices, wherein each of the at least one second measurement signal carries an identifier of the device that sends the second measurement signal (Oteri, see paragraph [0149], for reporting the measurement feedback,  a measurement is performed by an STA with a request from  an AP; and wherein the one or more hardware processors execute the instructions to : determine, based on the at least one second measurement signal(Oteri, see paragraph [0093], beamforming (BF) training may involve, for example, four training periods, training period may involve training and measurement on multiple beams), at least one  receive sector used when the communication apparatus communicates with each of the plurality of devices; and determine, based on the at least one optimal receive sector used when the communication apparatus communicates with each device and the identifier of the device that sends the second measurement signal, a device comprised in the device set corresponding to each Oteri, see paragraph [0093], beamforming (BF) training may involve, for example, four training periods, training period may involve training and measurement on multiple beams; and beamforming (BF) training procedures  may achieve good performance, for example, when both initiator and responder train their transmitter/receiver beams, respectively; efficient BF training procedures may reduce training, reduce latency, and increase efficiency during a beamforming refinement procedure). 

Regarding claim 17: Oteri discloses the apparatus according to claim 11, wherein the transceiver is further configured to: before receiving, by using the first receive sector, the second signal sent by the second device, receive at least one third feedback signal, wherein the at least one third feedback signal is generated by a device that is in the first device set and that receives a third measurement signal (Oteri, see paragraph [0149], for reporting the measurement feedback,  a measurement is performed by an STA with a request from  an AP, the third measurement signal is sent by the second device, and each of the at least one third feedback signal carries a device identifier of the second device (Oteri, see paragraph [0149], for reporting the measurement feedback,  a STA may piggy-back the group ID during the SLS or BRP feedback; the Group ID may be placed in the (feedback type) FBCK-TYPE field or as a separate field FBCK-Group field; and the Group ID may be added as a single value in the Channel Measurement Feedback element, and the measurement is performed by an STA with a request from the an AP); and wherein the one or more hardware processors execute the instructions to determine, based on the at least one Oteri, see paragraph [0109-0110],  a beam training is performed training  beams to determine a pair of the best beams between two devices in the receive and transmit sectors and this is determined  as follows:  each sector transmitter/receiver spanning 64 sub-beams; an exhaustive search BRP may require 64 TRN-T and 64 TRN-R training fields and two measurement feedback transmissions to identify the optimal and the correct pair of sub-beams for a transmitter and a receiver to communicate; there may be 24 TRN-T/TRN-R training fields transmitted with four feedback transmissions to identify the correct pair of beams at the transmitter; during the process of determination of an optimal pair beams, training and feedback may be adjusted to satisfy latency requirements).  
  
Regarding claim 18: Oteri discloses the apparatus according to claim 17, wherein the transceiver is further configured to send a trigger signal, wherein the trigger signal is used to trigger the second device to send the third measurement signal, or the trigger signal is used to trigger the device in the first device set to send a third feedback signal after the device receives the third measurement signal(Oteri, see paragraph [0004], an access point for communicating using a multi-resolution beam refinement protocol (BRP) may include a processor configured (e.g., with executable instructions) for one or more of the following: determine a transmit sector and a receive sector using a sector level sweep; send a first beam refinement protocol (BRP) comprising a first plurality of transmit refinement transaction (TRN-T) subfields, that are associated with the first transmit sector in a transmit sector group, and the first receive sector and a subset of available transmit beams; receive a first feedback and measurements  from a station that indicates a first best transmit beam from the first plurality of TRN-T subfields; down-select beams associated with the transmit sector, in this case in the first receive sector,  the third device may have the best selected beam with one of the device in the first sector, and see  paragraph [0149], for reporting the measurement feedback,  a STA may piggy-back the group ID during the SLS or BRP feedback and the measurement is performed by an STA with a request from  the AP).  

Regarding claim 19: Oteri discloses a first transmit sector in a transmit sector group. However, Oteri does not explicitly teach the apparatus according to claim 17, wherein the third measurement signal further carries an identifier of the first receive sector corresponding to the device set to which the second device belongs. However, Lee in the same or similar field of endeavor teaches the apparatus according to claim 17, wherein the third measurement signal further carries an identifier of the first receive sector corresponding to the device set to which the second device belongs(Lee, see paragraph [0067], a device is served by an AP in sectorized setting as shown in FIG. 1,  when the device transmits a frame including measurement signal that is based on the sectorized mode transmission, the AP may provide, to the frame, an indication of a sector from which the frame is transmitted, in addition to an indication of, for example, "0" or "1" indicating whether the sectorized transmission is applied. For example, an indication of a sector number and an indication of an ID may be included in the frame to be transmitted. When the STA listens to a sectorized transmission frame and, in a process of an association request, transmits a frame to the AP by incorporating the sector number and the ID indicated in the sectorized transmission frame is transmitted by the AP, the AP may clearly verify the sector including the STA).  It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to combine the teaching of Lee into Oteri’s system/method because it would allow the AP to schedule the discovery frame transmission in a time when a channel is empty.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve  use of the scheduling channel efficiently for discovery frame transmission during scheduling (Lee; [0107]).

Regarding claim 20: Oteri discloses  A non-transitory computer-readable medium storing computer instructions for sending a reference signal, that when executed by one or more hardware processors, cause a computing device to perform operations comprising: when sending a first signal to a first device (Oteri, see paragraph [0004], how to send and receive a signal to the first device or to any device in a sector ) by using a first transmit sector in a transmit sector group(Oteri, see paragraph [0147], Sectors may be dynamically grouped together to form a resolution; the grouping may be done by labeling the  all the sectors within a BRP iteration as a resolution level, and the same ID may be associated with the group of sectors, and it should be noted that sector grouping is different from group of STA in a sector, and this limitation is about sector grouping), receiving, by using a first receive sector in a Oteri, see paragraph [0004],  to determine the best signal  from the second signal,  first, down-select beams associated with the transmit sector for a second beam refinement protocol; send the second beam refinement protocol with a second plurality of TRN-T subfields based on the first best transmit beam; and receive a second feedback from the station that indicates a second best transmit beam based on the second beam refinement protocols).

However, Oteri does not explicitly teach wherein the first receive sector is different from the first transmit sector. However, Lee in the same or similar field of endeavor teaches  wherein the first receive sector is different from the first transmit sector (Lee, see paragraph [0067], a device is served by an AP in sectorized setting as shown in FIG. 1,  when the device transmits a frame including measurement signal that is based on the sectorized mode transmission, the AP may provide, to the frame, an indication of a sector from which the frame is transmitted, in addition to an indication of, for example, "0" or "1" indicating whether the sectorized transmission is applied), wherein the first device belongs to a first device set corresponding to the first transmit sector, the first transmit sector is a transmit sector used when the third device sends a signal to a device in the first device set, the second device belongs to a second device set corresponding to the first receive sector, the first receive sector is a receive sector used when the third device receives a signal sent by a device in the second device set, and a degree of signal attenuation between the first transmit sector and the first receive sector is greater than or equal to a first preset value 20150245377, see paragraph [0035], assuming the STAs are communicating via an AP, when the AP operates in the sector mode rather than an omni-mode, and the STA transmits a probe request to quickly discover the AP, the STA may improperly receive a probe response in the sector interval on which the AP does not perform transmission and reception, and because of this, a delay may result in a process of the scanning, and the probe response indicates a delay due to the transmission using unconfigured transmit and receive sectors for an STA, and once configured, there will be no delay). It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to combine the teaching of Lee into Oteri’s system/method because it would allow the AP to schedule the discovery frame transmission in a time when a channel is empty.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve use of the scheduling channel efficiently for discovery frame transmission during scheduling (Lee; [0107]).
Response to Arguments
Applicant's arguments filed 01/06/2022 have been fully considered but they are not persuasive. See below:
Applicant added a limitation” wherein the first device belongs to a first device set corresponding to the first transmit sector, the first transmit sector is a transmit sector used when the third device sends a signal to a device in the first device set, the second device belongs to a second device set corresponding to the first receive sector, the first receive sector is a receive sector used when the third device receives a signal sent by a device in the second device set, and a degree of signal attenuation between the first .


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBEBE A ASEFA whose telephone number is (571)270-3013.  The examiner can normally be reached on Monday-Friday 8:00 AM to 5 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh whose telephone number is (571)272-3795 can be reached on Monday-Friday 8:00 AM to 5 PM.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DEBEBE A ASEFA/Examiner, Art Unit 2476                                                                                                                                                                                                        

                                                                                                                                                                                               /AYAZ R SHEIKH/Supervisory Patent Examiner, Art Unit 2476